                                              Case 3:18-cv-07653-JD Document 39 Filed 01/01/20 Page 1 of 3




                                    1   George M. Lee (SBN 172982)
                                           gml@seilerepstein.com
                                    2   SEILER EPSTEIN LLP
                                        275 Battery Street, Suite 1600
                                    3   San Francisco, CA 94111
                                        Phone: (415) 979-0500
                                    4   Fax: (415) 979-0511
                                    5   Attorneys for Plaintiffs
                                        CHAD LINTON, PAUL MCKINLEY STEWART,
                                    6   KENDALL JONES, FIREARMS POLICY FOUNDATION,
                                        FIREARMS POLICY COALITION,
                                    7   SECOND AMENDMENT FOUNDATION,
                                        THE CALGUNS FOUNDATION and MADISON
                                    8   SOCIETY FOUNDATION
                                    9
                                   10
                                                                      UNITED STATES DISTRICT COURT
                                   11
                                   12                             NORTHERN DISTRICT OF CALIFORNIA
                                   13
                                        CHAD LINTON, et al.,                                     Case No. 3:18-cv-07653-JD
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                                   Plaintiffs,                                   STIPULATION AND PROPOSED ORDER
                                   15
                                                                                                 CONTINUING HEARING AND SETTING
                                   16          vs.                                               BRIEFING SCHEDULE RE PLAINTIFFS’
                                                                                                 MOTION FOR PRELIMINARY INJUNCTION
                                   17   XAVIER BECERRA, in his official capacity as              [DKT. 38]
                                        Attorney General of California, et al.,
                                   18                                                            Current Hearing Date: Jan. 23, 2020
                                   19              Defendants.                                   Proposed Hearing Date: Feb. 13, 2020
                                                                                                 Time:     10:00 a.m.
                                   20                                                            Courtroom 11, 19th Floor
                                                                                                 Judge:    Hon. James Donato
                                   21
                                   22
                                   23
                                                                                   STIPULATION
                                   24
                                               WHEREAS, Plaintiffs Chad Linton, Paul McKinley Stewart, Kendall Jones, Firearms
                                   25
                                        Policy Coalition, Firearms Policy Foundation, California Gun Rights Foundation, and Madison
                                   26
                                        Society Foundation (“Plaintiffs”) filed their Motion for Preliminary Injunction on December 19,
                                   27
                                        2019 [Dkt. No. 38] (“Motion”), setting a date for hearing of the Motion on January 23, 2020 at
                                   28
                                        10:00 a.m. in Courtroom 11 of this District Court, Hon. James Donato Presiding; and


                                                                                            1
                                        STIPULATION AND PROPOSED ORDER RE PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION | CASE NO. 3:18-cv-07653-JD
                                              Case 3:18-cv-07653-JD Document 39 Filed 01/01/20 Page 2 of 3




                                    1          WHEREAS, given the forward-looking time for calculation of opposition and reply dates
                                    2   provided by Northern District Local Rule 7-3, which would have put the time for Defendants
                                    3   Xavier Becerra, Brent E. Orick and Robert D. Wilson (“Defendants”) to file any anticipated
                                    4   opposition to Plaintiffs’ Motion on January 2, 2020, immediately after the Holidays, Plaintiffs
                                    5   offered to stipulate to alter the briefing schedule otherwise required by such Local Rule;
                                    6          WHEREFORE, the parties hereby agree and STIPULATE to continue the hearing of
                                    7   Plaintiffs’ Motion to Thursday, February 13, 2020, at 10:00 a.m., or to a date and time as soon
                                    8   thereafter as it may please the Court; and further STIPULATE to a briefing schedule which
                                    9   would permit Defendants to file any opposition to the Motion on or before Monday, January 27,
                                   10   2020, and for Plaintiffs to file any reply to Defendants’ opposition to the Motion on or before
                                   11   Monday, February 3, 2020.
                                   12          The parties respectfully request that the Court accept and adopt this stipulation by
                                   13   entering the Proposed Order as set forth below.
SEILER EPSTEIN LLP




                                   14          SO STIPULATED.
                Attorneys at Law




                                   15   Dated: December 31, 2019                          SEILER EPSTEIN LLP
                                   16
                                   17                                                     /s/ George M. Lee
                                                                                          George M. Lee
                                   18
                                                                                          Attorneys for Plaintiffs
                                   19
                                        Dated: December 31, 2019                          XAVIER BECERRA
                                   20                                                     Attorney General of California
                                                                                          ANTHONY R. HAKL
                                   21                                                     Supervising Deputy Attorney General
                                   22
                                   23                                                     /s/ Maureen C. Onyeagbako
                                                                                          MAUREEN C. ONYEAGBAKO
                                   24                                                     Deputy Attorney General
                                   25
                                                                                          Attorneys for Defendants Xavier Becerra, in his
                                   26                                                     official capacity as California Attorney General,
                                                                                          Brent E. Orick, in his official capacity as Acting
                                   27                                                     Director of the California Department of Justice
                                   28                                                     Bureau of Firearms, and Robert D. Wilson, in his
                                                                                          official capacity as Deputy Attorney General


                                                                                            2
                                        STIPULATION AND PROPOSED ORDER RE PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION | CASE NO. 3:18-cv-07653-JD
                                              Case 3:18-cv-07653-JD Document 39 Filed 01/01/20 Page 3 of 3




                                    1
                                    2                                                     <<<

                                    3                                           PROPOSED ORDER
                                    4          The Court, having considered the Stipulation of the parties set forth above, and finding
                                    5   that good cause appears to continue the hearing date of Plaintiffs’ Motion for Preliminary
                                    6   Injunction [Dkt. No. 38], and to alter the briefing schedule provided by Northern District Local
                                    7   Rule 7-3, hereby ORDERS that hearing of the Plaintiffs’ Motion shall be continued to
                                    8   Thursday, February 13, 2020, at 10:00 a.m. Defendants shall file any opposition to the Motion
                                    9
                                        on or before Monday, January 27, 2020, and Plaintiffs shall file any reply to Defendants’
                                   10
                                        opposition to the Motion on or before Monday, February 3, 2020.
                                   11
                                               SO ORDERED.
                                   12
                                        Dated: __________________________                        ___________________________________
                                   13                                                            HON. JAMES DONATO
                                                                                                 UNITED STATES DISTRICT JUDGE
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                   15
                                   16
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28


                                                                                            3
                                        STIPULATION AND PROPOSED ORDER RE PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION | CASE NO. 3:18-cv-07653-JD
